Citation Nr: 0530565	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Navy from 
October 1965 to July 1969.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from March 1999 and 
June 1999 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that, among other things, denied the veteran's 
claims of entitlement to service connection for a right 
shoulder disorder, a back disorder, and generalized 
osteoarthritis.  

These issues were previously remanded by the Board in an 
action dated in February 2004.  


FINDING OF FACT

The veteran does not have a right shoulder disability, low 
back disability, or generalized osteoarthritis that is 
related to his military service; arthritis was not shown 
until years after the veteran's separation from service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

3.  The veteran does not have generalized osteoarthritis that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran served honorably as a mess cook in the United 
States Navy.  His service medical records (SMRs) are of 
record, and they show a September 1967 sick call notation of 
treatment for what was described as a shoulder injury 
incurred while playing football.  He had some soreness; x-ray 
examination was negative.  The diagnosis was rule out 
separation of the acromioclavicular (AC) joint.  There were 
no subsequent complaints or treatment associated with this 
incident.  In December 1968 the veteran complained of back 
pain and aching knees.  In April 1969 he complained of back 
pain after heavy lifting.  The diagnosis was lumbosacral 
strain with mild spasm.  The report of the veteran's 
separation physical examination showed no abnormalities or 
defects.

Of record are treatment records from the VA Medical Centers 
(VAMCs) at Martinsburg, West Virginia, and Allen Park, 
Michigan.  Those records show that the veteran was diagnosed 
with arthritis of the hands and feet, etiology uncertain, in 
November 1986.  The first documented attention to the 
veteran's back shown in VA records is the report of x-ray 
examination dated in September 1987 that showed minimal 
degenerative changes of the lumbar spine.  The first record 
of complaint of back pain in the VA records is a January 1989 
treatment note from VAMC Martinsburg.  That note shows that 
the veteran complained of low back pain and sore feet.  The 
veteran related that he had a history of multiple joint pains 
over the preceding five or six years, with a flare-up 
occurring three weeks previously.  The diagnosis was acute 
arthritic condition of the lumbosacral spine.  Subsequently, 
there were recurring complaints and treatment of back pain.  

A November 1997 entry shows the veteran underwent removal of 
a lipoma in the right shoulder area, which did not involve 
the shoulder joint.  A March 1997 VA examination diagnosed 
generalized degenerative joint disease of the lumbar spine, 
knees, hands, and ankles.

In several statements to the RO, the veteran has noted that 
all records of medical treatment were at VA medical centers.  
On remand, the RO obtained all of those available identified 
VA medical records.  

The veteran was afforded a VA examination given in January 
2005.  The examiner was asked to provide an opinion as to the 
etiology and onset date of any diagnosed generalized 
arthritis, right shoulder disorder, and low back disorder.  
The examiner was specifically asked to provide an opinion as 
to whether it is as likely as not that each of the veteran's 
diagnosed conditions is attributable to any disease or 
incident coincident with his active military service.  

In a particularly well documented and articulated examination 
report, the examiner noted that he had reviewed the veteran's 
file and the local VAMC medical records.  He also recounted 
the veteran's military medical history as provided by the 
veteran's SMR and the veteran's own history.  The examiner 
provided a detailed report of his own examination, and 
diagnosed the veteran with degenerative arthritis of the 
lumbosacral spine, with canal stenosis and bulging disk, L-4, 
L-5, by MRI; chronic pain; and decrease in range of motion.  
The examiner also diagnosed degenerative arthritis of the 
right shoulder with chronic pain, and generalized 
osteoarthritis, including the hands.

Based on the examiner's detailed research of the veteran's 
service and VA medical records, the veteran's history, and 
the examiner's own examination findings, the examiner opined 
that it was not as likely as not that the veteran's 
generalized arthritis, right shoulder arthritis, and 
lumbosacral spine arthritis could be attributed to the 
incidents which occurred during his active military service.  
In support of this conclusion, the examiner noted that there 
was no objective evidence to link the events in service to 
the subsequent development of degenerative arthritis.  The 
events recorded in the veteran's SMR were described by the 
examiner as transient episodes, and the veteran's separation 
examination was noted to be devoid of any mention of any 
joint pain.  The examiner also noted the long time between 
the veteran's service, which ended in December 1969, and the 
next documented episode of joint pain on a 1989 visit to VAMC 
Martinsburg, at which time the veteran complained of a 
history of joint pain for the preceding six or so years.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

Here, there are clear diagnoses of the veteran's three 
claimed disabilities.  However, while there is medical 
evidence of in-service complaints of injury, there is no 
medical evidence of a nexus between the current disabilities 
and any in-service disease or injury.  The January 2005 VA 
examiner opined that the veteran's in-service incidents 
recorded in the veteran's SMR were acute and transient, and 
further opined that it was not as likely as not that the 
veteran's generalized arthritis, right shoulder arthritis, 
and lumbosacral spine arthritis are attributable to the 
incidents which occurred during his active military service.  
It is reasonable to infer from the examiner's comments, 
especially those regarding the transitory nature of the in-
service difficulties, that there is no low back or right 
shoulder disability beyond arthritis that is attributable to 
military service.  Without medical evidence of a nexus 
between the current disabilities and the veteran's military 
service, service connection must be denied.  Additionally, as 
indicated by the evidence, arthritis was not manifested 
within a year of the veteran's separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309.  

The only evidence of record supportive of the veteran's claim 
that these three claimed disabilities are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against each claim.  A 
right shoulder disability, low back disability, or 
generalized arthritis is not traceable to disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2002, and in a follow-up notification dated in June 2004.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for these three 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA treatment records, and secured examinations 
during the pendency of his appeal in an effort to establish a 
medical nexus for each of the veteran's claimed disabilities.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for generalized 
osteoarthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


